Citation Nr: 1630260	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  05-12 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus.

2.  Entitlement to service connection for hypertension as secondary to Type II diabetes mellitus.

3.  Entitlement to service connection for headaches and sweats as secondary to Type II diabetes mellitus.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2004, October 2004, and May 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In July 2011, the Veteran testified at a Central Office hearing before a Veterans Law Judge (VLJ) who is no longer employed at the Board.  In April 2015, the Board sent the Veteran a letter asking whether he wished to attend another hearing before the Board.  38 C.F.R. § 20.704, 20.707.  The Veteran responded in June 2015 that he wished to attend a new video conference hearing before a different VLJ.  The transcript of an October 2015 hearing with another VLJ was inaudible and the Veteran was afforded the opportunity for another hearing.  In May 2016, he testified at a videoconference hearing before the undersigned.  A transcript of that hearing is in the record.

The Veteran seeks to reopen a previously denied claim seeking service connection for Type II diabetes mellitus.  The Board observes that the AOJ conducted development in March 2013 to obtain evidence of temporary duty/visitation by the Veteran to Vietnam.  In response, the AOJ received personnel records showing the Veteran's record of assignments during his active duty service.  These personnel records were not associated with the file at the time of the July 1997 rating decision which initially denied his claim seeking entitlement to service connection for diabetes.  As the service personnel records are relevant official records that existed but were not associated with the claims file at the time of the July 1997 rating decision, VA must reconsider, not reopen, the previously denied claim.  38 C.F.R. § 3.156(c).  Thus, the Board has characterized the claim as noted on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he developed Type II diabetes mellitus as a result of exposure to herbicides during active duty service.  The Veteran stated that while working as a stock clerk, he made multiple trips to Vietnam to supply artillery and other military equipment for the 25th infantry.  See February 2004 Statement in Support of Claim.  The Veteran further stated that he made at least 15 trips to Vietnam.  In his May 2016 Board hearing, the Veteran testified that he was ordered to make two trips to Vietnam to clean up hazardous materials, including Agent Orange.  A review of the Veteran's service personnel records shows no service in Vietnam or evidence of stopovers in Vietnam.   

In February 2004, the Veteran was afforded a VA examination for his diabetes mellitus where he stated that his job during active duty service as ammunition support required accompanying ammunition to Vietnam on a variety of Air Force cargo planes and then returning.  At the time of his return to base, the Veteran stated he helped load both full and empty containers of Agent Orange onto the plane.  He stated that he felt he was exposed to Agent Orange.  The Veteran also stated he was not ever a member of Operation Ranch Hand, he was never stationed in Vietnam, and to his knowledge, there was no defoliant being used during the short stays and in the areas where he accompanied aircraft.  
The VA examiner stated the Veteran had a recent diagnosis of adult-onset diabetes and that the association of diabetes with Agent Orange exposure was well established.  However, the VA examiner added that it was "very unclear" from the Veteran's account of exposure to Agent Orange whether there was an association between the Veteran's diabetes and his reports of exposure.  Further, the VA examiner stated the Veteran's claims file was unavailable for review and appeared to indicate that the inability to review the complete record made providing an opinion more difficult.  Because the February 2004 VA examiner did not review the Veteran's claims file prior to commenting on the Veteran's diabetes and did not answer the question of whether it was at least as likely as not that the Veteran's diabetes was directly related to his active duty service, the claim must be remanded to provide the Veteran a new examination with an adequate opinion on this issue. Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran also seeks entitlement to service connection for hepatitis C.  In his May 2016 Board hearing, the Veteran stated that he was injected with air guns in service.  He stated this was his only risk factor for hepatitis C, and the inoculations he received in service were the likely cause of his condition. 

The Veteran was afforded a VA examination in September 2012 after which the examiner provided an opinion that it was less likely than not (less than 50 percent probability) that the Veteran's hepatitis C was incurred in or caused by the claimed in-service injury, event or illness.  In support of this conclusion, the examiner noted "[a]ir guns have not been shown to cause hepatitis C.  This was researched."  

The Board finds that opinion inadequate because the examiner did not consider that VA has recognized air gun inoculation as a biologically plausible transmitter of hepatitis C.  VA Fast Letter 04-13 (June 29, 2004).  While the thrust of the Fast Letter is that there is no known case of such transmission, examiners who believe an air gun might be a cause of hepatitis C in a particular case are to discuss why other forms of transmission are not the cause.  Here, this examiner specifically noted other risk factors for hepatitis C but said the Veteran denied any of those exposures and claimed only the air gun injector.  Thus, the examiner should provide an addendum opinion that considers Fast Letter 04-13.  

At his May 2016 Board hearing, the Veteran testified that his headaches and hypertension were each secondary to his diabetes.  He stated he was not seeking service connection for these two conditions as directly due to active duty service.  As these issues are inextricably intertwined with the outcome of the Veteran's service connection claim for diabetes, the two issues should also be remanded.  The claim for TDIU is also inextricably intertwined with the outcome of the Veteran's service connection claims and must also be deferred.  Harris v. Derwinski, 1 Vet. App. 180 (1991)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and etiology of his diagnosed Type II diabetes mellitus.  The claims folder is to be furnished to the examiner for review in its entirety.  Following a review of the relevant evidence, the examiner must address the following question:

Is it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's Type II diabetes mellitus had its onset in service or is etiologically related to his active duty military service?

The examiner is requested to provide a complete rationale for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Then forward the claims folder to an appropriate VA examiner to obtain a medical opinion on the likely etiology of the Veteran's hepatitis C. 

Based on a review of the record, the examiner should state whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's hepatitis C is causally or etiologically related to his period of service. 

In rendering this opinion, the examiner must address the following: 1) any risk factors both in-service and post-service and the likelihood of hepatitis C infection due to each risk factor; 2) the Veteran's assertion that he contracted hepatitis C during service due to a contaminated air gun used for inoculations, and; 3) VA guidance noting that despite the lack of any scientific evidence to document transmission of hepatitis C with air gun injectors, it is biologically plausible. VBA Fast Letter 04-13 (June 29, 2004).

3.  Then conduct any other development necessary and as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs, particularly with respect to the issues of entitlement to service connection for hypertension, headaches and sweats, and entitlement to a TDIU.

4.  Then readjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




